Haynes, J.
I concurred in the judgment which was rendered before, and I have taken pains to go through this multitudinous record to ascertain the evidence which was submitted to the jury upon the last trial of the case. ' I find upon this particular point about the bridge and the marks upon it that the same testimony was offered that was offered upon the first trial when the depositions were taken at Adrian, save with one exception: an additional juror has been sworn upon the jury who had not been sworn before, and a justice of the peace who acted as coroner, whose deposition was re-taken; and I have read the testimony of those witnesses, and I am utterly unable to see a single change in the testimony which has been given upon these questions which were questions upon which the supreme court passed; not a single change from what it was on the'first trial. The marks commenced upon the casing about twenty-two inches from the top of tbe bridge,and came through the whole length of the bridge, rubbing off the paint and leaving blood and marks upon the side of the bridge to the end of it, gradually growing more distinct. I do not care to discuss the questions of fact in the case. I have once differed from the decision of the supreme court upon that question, but'I think inasmuch as the supreme court has reversed the decision of this court, it is my duty to vote for the reversal of the judgment in this case and leave it to the supreme court to say whether they will overrule their former decision or change or modify it in any respect,
Potter & Emery, for Plaintiff in Error.
George B. Boone, for Defendant in Error.
In regard to the bridge, I do not think it is a very material question, but as I understand the decision of the supreme court of Michigan, they do hold that these Howe truss bridges, made in this form and of this width and shape, are proper, and that it is not negligence on the part of the company to have any such bridges. But that is not very material at present, I take it, but I vote for a reversal to the judgment.